 1

 2

 3

 4

 5                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE

 7
        TYRONE WILLIAMS,
 8                             Plaintiff,
                                                         C17-1085 TSZ
 9           v.
                                                         MINUTE ORDER
10      BRIAN BELONGIA,
11                             Defendant.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
             (1)    By Minute Order entered September 4, 2018, docket no. 33, the Court
14
     denied defendant’s motion for summary judgment, concluding that the issue of whether
     defendant is entitled to qualified immunity involves genuine disputes of material fact. To
15
     be clear, defendant sought in his motion to invoke qualified immunity on the basis of an
     alleged mistake of fact, as opposed to a mistake of law; in essence, he argued that he is
16
     entitled to qualified immunity because his actions were based on reasonable mistakes of
     fact concerning whether plaintiff posed a risk to him, his fellow officers, and/or the
17
     public. The parties agree that plaintiff was not armed during the incident, but defendant
     asserts that he was justified in using lethal force and discharging his firearm because
18
     plaintiff charged into him while running away from the scene of a burglary and then spun
     back toward him as if to shoot. Plaintiff admits fleeing from the residence at issue, but
19
     indicates that he ran around defendant to avoid any physical contact, and he denies
     looking back, spinning, decelerating, or making any stutter steps before defendant shot
20
     him. Defendant contends that plaintiff’s injuries, namely a fractured left seventh (7th) rib
     and lumbar spine (L2-3) and loss of the spleen and left kidney, are consistent with
21
     defendant’s, not plaintiff’s, version of events, but defendant’s own expert, a forensic
     pathologist, has indicated that determining plaintiff’s “immediate position or activity
22

23

     MINUTE ORDER - 1
 1 prior to being shot” is “not possible.” Ex. 10 to Kinerk Decl. (docket no. 24 at 132).
   Given this record, the Court had no option but to deny defendant’s motion for summary
 2 judgment. Defendant has appealed to the United States Court of Appeals for the Ninth
   Circuit. Plaintiff’s counsel has inquired of the case administrator, via an ex parte
 3 telephone call, whether this case will be stayed pending the Ninth Circuit’s review. The
   briefing on appeal will not be complete until after this matter is set for trial on
 4 December 3, 2018, see Time Schedule Order (docket no. 35), and the case is unlikely to
   be remanded before the opening and answering briefs are filed on November 5, 2018, and
 5 December 5, 2018, respectively. Thus, the Court STRIKES the trial date and all
   remaining related dates and deadlines, and STAYS this action pending the Ninth
 6 Circuit’s mandate. The parties are DIRECTED to file a Joint Status Report within
   fourteen (14) days of the issuance of a mandate or by June 28, 2019, whichever occurs
 7 earlier.

 8          (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 9
            Dated this 11th day of October, 2018.
10
                                                     William M. McCool
11                                                   Clerk
12                                                   s/Karen Dews
                                                     Deputy Clerk
13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
